FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 1, 2021

                                      No. 04-20-00585-CV

   IN THE INTEREST OF A.A.G.; J.A.G, III; J.A.G.; S.A.G.; AND J.G.; CHILDREN

                From the 365th Judicial District Court, Maverick County, Texas
                           Trial Court No. 19-03-37147-MCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding


                                         ORDER

         This is an accelerated appeal of an order terminating appellant’s parental rights, which
must be disposed of by this Court within 180 days of the date the notice of appeal is filed. Tex.
R. Jud. Admin. 6.2. Appellant, A.E., filed her notice of appeal on November 20, 2020. Thus,
the 180-day deadline in which this court must dispose of this appeal is May 19, 2021.
Appellant’s brief was originally due on January 25, 2021. On January 21, 2021, appellant filed a
motion for extension of time to file appellant’s brief, requesting a thirty-day extension of time.
Because of the 180-day deadline in this appeal, appellant’s motion was granted in part on
January 22, 2021, and appellant’s brief was due no later than February 14, 2021. Our order
cautioned appellant that, given the time constraints governing the disposition of this appeal,
further requests for extensions of time would be disfavored. The brief has not been filed.

       Appellant is represented on appeal by appointed counsel, Mr. Clay Thomas. We ORDER
Mr. Clay to file appellant’s brief no later than March 22, 2021. If appellant’s brief is not filed
by that date, we will abate this appeal to the trial court for an abandonment hearing. See TEX.
FAM. CODE § 107.013(a)(1) (giving indigent persons a right to counsel in parental rights
termination cases); In re M.S., 115 S.W.3d 534, 544 (Tex. 2003) (holding that this right to
counsel includes the right to effective counsel).



                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of March, 2021.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court